This case is before us upon the following facts agreed: On 1 January, 1898, Wiley Carter, now deceased, hired Augustus Pugh to cultivate his home tract of land, do general menial service and work thereon, for the year 1898, at $10 per month. This action was commenced on 5 December, 1898, and there was due to Pugh up to 1 November, 1898, $100. Wiley Carter died on 5 April, 1898, and no administration was taken out on Wiley Carter's estate until May, 1899. Pugh filed a lien with W. T. Harrell, the nearest Justice of the Peace to the tract of land. No actual notice of the filing of the lien was *Page 3 
given to the defendant Baker, until the commencement of this action. Baker knew that Pugh was a laborer on the Carter farm. Baker, in September, 1899, seized and converted to his own use all the crops raised on the farm and cultivated by Pugh's labor, of the value of $219. The seizure was made in an action for the recovery of personal property against the widow and son of Wiley Carter. No action has been commenced to enforce said lien, the notice whereof was filed 10 November, 1898, unless this proceeding be such an action. His Honor, upon the record and the agreed facts, adjudged that the plaintiff could not recover, and dismissed the action. The defendant contended here that this action could not be maintained against him for the reasons — First, that the paper-writing filed before the Justice of the Peace was not sufficient in law to constitute a lien; and, second, that, if such paper did constitute a lien, yet it can not be enforced against the defendant,   (6) because the debt was not proved and reduced to a judgment against the administrator of Wiley Carter; and, third, because the plaintiff worked on the farm and crops after the death of Carter without a contract with the administrator, and therefore was entitled to recover nothing for his services.
We have examined the lien with care, and we are of the opinion that it constitutes a good and valid lien against the crops mentioned therein. The fault which the defendant finds with it is that it was entitled in the Justice's Court, "Augustus Pugh v. Wiley Carter," when the fact was that Carter was dead at the time of the filing of the lien. But that is not a valid objection. The object of the law, in requiring it to be filed with so much particularity, is to give public notice of the plaintiff's claim, and especially to give notice with certainty as to details to those who may be interested in the property upon which the lien is filed. Every reasonable requirement was met by the plaintiff, and the use of the name of the deceased employer in the caption of the proceeding did not affect the force and virtue of the lien. If the caption had been stricken out, or never used, the body of the lien set forth every necessary requirement, and gave a reasonable notice to every person as to the object of the plaintiff, including the contract with the deceased employer, a proper location and description of the land upon which the plaintiff performed his services, and a particular description of the crops cultivated by him thereon. The filing of a lien, then, for work and labor done upon crops or buildings, is a proceeding in rem, and, if sufficient in form and substance under the statutes, would be good and valid, even though it appeared that the *Page 4 
person who owned the buildings or crops at the time of making the contract had died before the filing of the lien.
It is true that if there had been an attempt on the (7)   part of the plaintiff to enforce his lien against the estate of Carter or against the crops in the hands of the administrator or the heirs at law of Carter, then it would have been necessary for the plaintiff to have brought the personal representative into Court for the purpose of reducing the claim to judgment, as required by section 1790 of The Code. But the crops had been taken into possession of the defendant under a claim of ownership and under process of law, and the contention was shifted as to the plaintiff's debt and his superior lien from a contention against the personal representative to one with the defendant, a wrongdoer.
But the defendant contends that the relation of debtor and creditor must be shown to have existed between the estate of Carter and the plaintiff, and that the plaintiff could not show indebtedness of the estate of Carter to himself, because, as matter of law, upon the death of Carter early in the spring, the plaintiff had no contract with the administrator of Carter to continue the work, and therefore was entitled to no compensation. In our investigation in our own Reports, we find no decision directly on this point, but we are of the opinion that the contract made by Carter, the employer, with the plaintiff did not end with the death of Carter. The plaintiff was employed by Carter, not at the will of Carter, but by the year, payments to be made monthly for his work, and the appointment of an administrator, and his ratification of the contract of his decedent, during the year 1898, could not have affected, one way or the other, the original contract between the plaintiff and Carter. The plaintiff did exactly what he contracted to do with Carter, and that contract was binding on Carter during his life, and on his personal representative after his death. But we find elsewhere numerous authorities for this position. "Under a contract for employment for a specified time, the employee may recover from the personal representative as such for the (8)   whole term, though part of the services were rendered after the employer's death." 8 Am. and Eng. Enc. Law (2 Ed.), p. 1008, and cases there cited. Especially do we hold that that principle of law is a sound one when applied to the hiring of persons by the owners of land by the year to make crops. The plaintiff, upon the facts agreed, should have had judgment against the defendant for the amount due him. There was error in the judgment of the Court below, and the same is reversed.
Reversed. *Page 5